Citation Nr: 0524638	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-02 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder, secondary to service 
connected right ear deafness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from February 1954 to 
December 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
rating determination by the Togus, Maine, Regional Office 
(RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims file contains medical evidence suggesting that the 
veteran has a psychiatric disorder that may have had its 
onset during service; yet, the 1955 separation physical 
examination was entirely negative and post service treatment 
records show psychiatric treatment in the 1970s, many years 
after service discharge.  However, in May 2003, June 2003, 
and in June 2005, a VA physician's assistant indicated that 
the veteran's psychiatric disability, diagnosed as bipolar 
disorder, was "beyond a doubt" related to his military 
experiences.  It was not indicated in the statement whether 
the claims folder and service medical records were reviewed 
prior to rendering his opinion.  

Accordingly, a more definitive medical evidence on the 
question of whether the veteran has an acquired psychiatric 
disorder and an opinion as to its onset is needed before the 
claim on the merits can be properly adjudicated.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions).  The current record 
is inadequate to render a fully informed decision on the 
issue without the benefit of medical expertise.  Thus, a 
remand to the RO for further evidentiary development is 
required in order to fulfill the statutory duty to assist.  
Green v. Derwinski, 1 Vet. App. 121 (1991).

The veteran has also raised the possibility that he has 
developed an acquired psychiatric disorder secondary his 
service-connected right ear deafness.  38 C.F.R. § 3.310 
(2004).  In Allen v. Brown, 7 Vet. App. 439, 448 (1993), the 
U.S. Court of Appeals for Veterans Claims, (the Court) 
defined aggravation of a non-service-connected disability by 
a service connected disability as any additional impairment 
of earning capacity resulting from an already service-
connected condition, and held that when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation).  Therefore on 
Remand the examiner should also address whether or not the 
service-connected right ear deafness caused or aggravates an 
acquired psychiatric disorder, to include bipolar disorder 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate the 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for an acquired psychiatric 
disorder since 2003.  After the veteran 
has signed the appropriate releases, 
those records that are not already in the 
claims folder should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should then be afforded a 
VA psychiatric examination.  Prior to the 
examination, the claims folder must be 
made available to the psychiatrist for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
psychiatrist.  The psychiatrist should 
elicit from the veteran a detailed 
history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

The psychiatrist should discuss the 
nature and extent of any psychiatric 
disorder, if present, and then set forth 
the medical probabilities that this 
disorder, if present, is traceable to any 
symptoms or treatment the veteran 
experienced during his military service.  
Specifically, the examiner should address 
whether the veteran has an acquired 
psychiatric disorder and if so, is it at 
least as likely as not that the first 
clinical manifestations of it occurred 
while he was in service from February 
1954 to December 1955, or within one year 
following his separation from service?  

If it has been determined that an 
acquired psychiatric disorder was not 
incurred in service.  The examiner should 
then provide a specific medical opinion 
as to whether any currently demonstrated 
psychiatric disorder is aggravated by or 
increased in severity as a result of the 
service-connected right ear deafness?  If 
such aggravation is found, the increment 
should be identified and defined in terms 
of actual reported findings on 
examination.

Any opinion provided should include 
discussion of specific evidence of 
record, including the service medical 
records and the June 2003 opinion from 
the VA physician's assistant.  The basis 
for the conclusions reached should be 
stated in full, and any opinion contrary 
to those already of record should be 
reconciled, to the extent possible.  If 
the physician is unable to answer any of 
the questions posed with any degree of 
medical certainty, he or she should 
clearly so state.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case and allow him a reasonable period of 
time to respond.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including VCAA and any other legal 
precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


